BISCHOFF, J.
The action is for professional services rendered by the plaintiff’s intestate, an attorney at law, at the defendant’s request, the claim being that the agreed and reasonable value of the services was $750, and that a balance of $450 is due, over payments credited. There is no proof of the reasonable value, and the judgment for the plaintiff depends upon an alleged agreement to pay $750, but we cannot hold that the evidence supports it. The only proof upon the subject, other than the defendant’s testimony that there was no agreement as to the amount, is found in an entry in the ledger kept by the intestate, containing the words and figures, “Fee 750,” under the title applicable to the defendant’s matter. This entry, however, imports no agreement as the basis for the charge, and at least is equally consistent with a charge based simply upon the party’s own estimate of the value of the services. If the client is to be found by such evidence of an agreement, any amount deemed proper by a deceased attorney would fix the value of his services for the purposes of collection by his personal representative.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.